Citation Nr: 1122425	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  05-38 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an eye disorder.

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

3.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The Veteran had active duty service from December 1968 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2005 and September 2005, by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma.  The June 2005 rating decision, in pertinent part, granted entitlement to service connection for bilateral hearing loss, assigning a noncompensable disability rating, and denied service connection for an eye condition.  The September 2005 rating decision, in pertinent part, denied the Veteran's claim of entitlement to TDIU.  

The Veteran testified at a Board video conference hearing in July 2006 before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the record.

The Board remanded the Veteran's claims for further development in August 2007.  The RO subsequently obtained the Veteran's VA outpatient treatment records, thereby complying with the Remand instructions.  In October 2008, the Board denied other claims on appeal and remanded these claims for further development.  The Veteran subsequently underwent the requested VA examinations, thereby complying with the Remand instructions.  However, as discussed in more detail below, the eye examination was inadequate, and that claim is again REMANDED to the Appeals Management Center (AMC).


FINDINGS OF FACT

1. At most, the Veteran's bilateral hearing loss is productive of Level II hearing impairment in the right ear and Level I hearing impairment in the left ear.



2.  The Veteran obtained a general equivalency diploma (GED) after completing the tenth grade, and his primary work experience was as a mechanic.  He has not worked since approximately 2007.

3.  The Veteran is unable to secure and follow substantially gainful employment due to the effects of his service-connected disabilities.  


CONCLUSIONS OF LAW

1. The criteria for a compensable evaluation for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2010); 38 C.F.R. § 4.86 (2010).

2. The criteria for assignment of a total disability rating based on individual unemployability are met.  38 C.F.R. §§ 3.340 and 4.16(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for Hearing Loss

The Veteran is service-connected for hearing loss at a zero percent evaluation.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Since the Veteran appealed the initial rating assigned for his hearing loss, the entire body of evidence is for equal consideration.  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999).

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); see also Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (indicating that the criteria for evaluating the degree of impairment resulting from hearing loss under the Rating Schedule, unlike extraschedular consideration under section 3.321(b) of the regulations, rely exclusively on objective test results).

Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

On VA audiological evaluation in May 2005, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
45
60
60
LEFT
15
30
40
50
45

Puretone average was 51 dB in the right and 41 dB in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 94 percent in the left ear.  He complained of difficulty understanding conversations, especially with background noise.  He stated that he had to ask people to repeat what was said, and he turned the TV too loud.

The 2005 examiner noted that the Veteran's initial puretone thresholds were exaggerated, and he only responded when the audiologist yelled at him even though speech reception thresholds were only mildly impaired.  After counseling him, the thresholds became more reliable and consistent with speech measures.  The Veteran testified in his Board video hearing that this audiological examination was inadequate, reporting a conflict with the VA examiner.  

Therefore, the claim was remanded to provide the Veteran a new audiology examination, which he underwent in November 2008.  On that evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
45
60
60
LEFT
25
35
40
55
55

Puretone average was 51 dB in the right and 46 dB in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in both ears.  He again complained of difficulty understanding conversations, especially with background noise.  

Therefore, despite the concerns of the 2005 audiologist that the initial results were unreliable and the Veteran's dissatisfaction with the examination, the 2008 audiometric results were very similar. 

Using Table VI in 38 C.F.R. § 4.85, the puretone average and speech recognition score are combined to give each ear a numeric designation for use on Table VII to determine the correct disability level.  The 2005 results indicated a designation of II for the right ear and I for the left ear.  The 2008 results indicated a designation of I for both ears.  Therefore, even the worst results (2005) represent a zero percent rating from Table VII.  See 38 C.F.R. § 4.85, Tables VI and VII, DC 6100.

The regulations also have two provisions for evaluating veterans with certain patterns of hearing impairment that cannot always be accurately assessed under § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning that these veterans experience.  However, the audiometric results do not meet the criteria for consideration under 38 C.F.R. § 4.86(a) or (b).  

Even considering the medical evidence most favorable to the Veteran, the record contains no evidence showing he is entitled to a compensable rating at any point since the effective date of service connection; therefore no staged ratings are appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has considered the Veteran's statements regarding the impact of his hearing loss on his daily activities.  As noted above, however, in evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann, supra.

The Board finds that the zero percent evaluation currently assigned adequately reflects the clinically established impairment experienced by the Veteran.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The above increased rating determination is based upon application of the pertinent provisions of VA's Rating Schedule.  The record does not reflect that the Veteran's service-connected hearing loss is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the Rating Schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, while the Veteran has claimed TDIU, he has not made any specific allegations that his service-connected hearing loss disorder has affected his ability to be employed.  Also, a VA audio examiner in 2008 commented that the Veteran's occupational functioning would not be affected by his hearing loss.  To this, none of the evidence reflects that the Veteran's service-connected hearing loss affects his daily life in an unusual or exceptional way.  Cf. Martinak.  The evidence of record also clearly does not show frequent periods of hospitalization.  Additionally, the rating criteria to evaluate the service-connected hearing loss disorder, as discussed above, reasonably describe the claimant's disability level and symptomatology, and while he has appealed for a higher rating, the evidence here simply does not support such an award.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340 and 4.16(a).  However, if there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The Veteran obtained his general equivalency diploma (GED) after completing the tenth grade, and his primary work experience was as a mechanic.  He has not been employed since approximately 2007. 

The Veteran maintains that he is unable to work due to his service-connected disabilities, primarily his posttraumatic stress disorder (PTSD).  His service-connected disabilities are PTSD, evaluated as 70 percent disabling; bilateral tinnitus, evaluated as 10 percent disabling; and bilateral hearing loss, evaluated as zero percent disabling.  His combined evaluation is 70 percent.  Therefore, the schedular criteria have been met, and the only remaining question in this case is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

In determining unemployability status, the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the above percentages for service-connected disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable. 

The medical evidence indicates that the Veteran has other medical conditions that potentially affect employability.  However, looking at the Veteran's occupational history, it is clear that his PTSD-related symptoms would most likely prohibit him from again working as a mechanic, or in any other occupation that would require interaction with other people.  The Board cannot reject the Veteran's claim without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  

The Veteran's occupational history is primarily as a mechanic, and he was self-employed in this capacity for over a decade.  His daughter reported that he alienated many of his customers because of his attitude and irritability.  So, he then went to work for the city, servicing their vehicles.  The Veteran reported he could not get along with people and had to leave that job.  A letter from his prior employer indicated that between July 2005 and July 2006, the Veteran had missed 89 days of work for "medical problems and his mental conditions relating to his Post Dramatic [sic] Stress Disorder."  The medical evidence in the file suggests that some unknown portion of time missed from work was due to nonservice-connected conditions.  However, the letter goes on to state that the 89 days of lost time did not include time the Veteran left "the work place for hours at a time to relieve his stress when needed."  This letter, along with the Veteran's testimony, clearly establishes a recurring inability to work a full schedule due to stress. 

The VA examiner in 2009 opined that the symptoms of the Veteran's PTSD severely impaired his ability to work around other people.  The letter from the Veteran's last employer supports this opinion, as it indicates the Veteran "pose[d] problems when working with other employees."  It may be true that the Veteran remains mentally capable of performing work that involves limited interaction with other people.  However, he has a limited education, and his only occupation has been as a mechanic.  It is mere speculation that he could, first of all, obtain such a position in light of his occupational history and, second of all, that such a position would provide anything more than marginal employment.  The only medical evidence in this case is favorable to the Veteran's claim.  The VA examiner in 2009 concluded that the Veteran's PTSD severely disrupted his ability to work, thereby essentially precluding him from engaging in substantially gainful employment.  

In continuing to deny this claim, the Appeals Management Center (AMC) found the examiner's opinion to have no significant probative value in light of the medical evidence of record indicating that the Veteran's nonservice-connected conditions affect his ability to work.  It is certainly true that the Veteran has nonservice-connected conditions that affect his physical capabilities, most significantly a back condition.  However, as noted above, the existence or degree of nonservice-connected disabilities will be disregarded where the percentages for service-connected disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  In other words, since the Veteran meets the schedular criteria for TDIU, the pertinent question is the severity of the service-connected disabilities, alone, without taking into account the fact that there are also significant nonservice-connected disabilities. 

In continuing to deny this claim, the AMC also seemed to find probative the fact that the Veteran does not seek mental health treatment or take psychiatric medications.  However, both the 2005 and 2009 examinations establish that the Veteran is, in many respects, socially isolated, and he reports going to the VA medical facility for treatment of other medical conditions only when he needs to.  The examination reports also establish that he does not wish to discuss, and avoids discussing, his PTSD stressors.  In this situation, it is disingenuous to penalize the Veteran for the avoidance symptoms of his PTSD by concluding his lack of treatment and medication somehow renders his statements less credible.  

As for the credibility of the Veteran's self-reported PTSD symptoms, it must also be noted that his daughter accompanied him to both examinations and corroborated his accounts of hypervigilance, depression, lack of motivation, social isolation, and mood disturbances such as irritability.  It is true, as the AMC noted, that the Veteran does not complain of these symptoms when he seeks medical treatment for other physical conditions.  However, that can be accounted for by his reluctance to discuss his problems, and, at a minimum, any reasonable doubt on this point should be resolved in the Veteran's favor. 

Accordingly, since the evidence shows that the veteran's service-connected disabilities have resulted in his inability to secure or follow a substantially gainful occupation, a total rating for individual unemployability compensation is granted.  38 C.F.R. § 4.16(a).

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Since the claim for TDIU is being granted, in full, it is clear sufficient evidence was developed to decide the claim.  The following discussion pertains to the hearing loss claim. 


Prior to adjudicating the initial service connection claim, a March 2005 letter notified the Veteran of how to substantiate his claim.  After he disagreed with the initial rating, a December 2005 letter notified him how to substantiate that part of his claim.  A June 2006 letter notified him how VA establishes effective dates and  disability ratings.  After the claim was remanded, September 2007 and May 2008 letters continued to notify the Veteran what was needed to substantiate this claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was readjudicated several times, most recently in a 2009 supplemental statement of the case. 

The Veteran's service treatment records and VA medical treatment records have been obtained.  He has not identified any private medical treatment for his hearing loss disability.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  VA audiology examinations were conducted in 2005 and 2008; the Veteran has not argued, and the record does not reflect, that the examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Veteran did argue he felt the 2005 examination was not fairly performed, so another examination was done in 2008, which showed almost identical findings.  The Veteran was interviewed as to the effect of his hearing loss on occupational functioning and daily activities, and complete audiograms were conducted to include determination of speech thresholds and word recognition percentages.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  The Board notes that the purpose of considering the functional effects of the Veteran's hearing loss is to enable the Board to determine whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).  See Martinak, supra.  The examiners' discussions of the functional effects of the Veteran's hearing loss, in conjunction with his own statements, are sufficient for the Board to make this determination.

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate. Washington v. Nicholson, 21 Vet. App. 191 (2007).  This participation included his providing testimony at a hearing conducted by the undersigned.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is granted, subject to regulations governing payment of monetary benefits.


REMAND

The Veteran's claim for service connection for an eye condition was previously remanded in October 2008, but under the circumstances, another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

As noted in the Remand, the Veteran's service treatment records show several eye-related complaints, report of an injury to the left eye by a tree branch, and a foreign object in the right eye (metal filing).  The claim was remanded for the purpose of conducting a VA examination with an etiology opinion as to each currently diagnosed eye disorder.  The VA examiner in 2008 diagnosed cataracts, opining that these are age-related and therefore not related to service.  However, the examiner also diagnosed refractive error/presbyopia without providing any opinion as to the relationship of these conditions to the Veteran's military service.

As noted in the Remand, service connection can be granted for refractive error of the eyes, including presbyopia, if such defect was subjected to a superimposed disease or injury which created additional disability.   Considering that the service treatment records specifically show in-service injuries to the eyes, an opinion is needed to resolve this question.  Remand instructions are neither optional nor discretionary, and full compliance is required.  Stegall v. West, 11 Vet. App. 268 (1998).  Since the examiner failed to provide an opinion regarding the Veteran's refractive error/presbyopia, there was not substantial compliance with the remand instructions. 

Accordingly, the claim is REMANDED for the following action:

1.  Send the Veteran's claims file to a VA eye examiner.  The claims folder must be made available to the examiner for review for the examination and the examination report must indicate whether such review was accomplished.  After examination and review of the claims folder, to include the Veteran's service medical records from October 3, 1969; October 25, 1969; November 9, 1969; and July 17, 1975; the examiner should address the following:

It is at least as likely as not that any in-service eye injury or disease resulted in additional disability with respect to the Veteran's current refractive error/presbyopia?  
   
A rationale for any opinion expressed should be provided.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.


2.  The AMC should then readjudicate the claim for service connection for an eye disorder, in light of all of the evidence of record on the merits.  If the claim remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


